DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent No. 5,979,019).
Examiner Note:  Concerning claims 3 and 9, claims 3 and 9 is directed to a product-by-process claim wherein the process relied upon is “press-fitting” and “stamping”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

As for Claim 1, Johnson discloses a belt buckle (10) comprising:
a top cover (40) including a first recess (42);
a bottom plate (top plate of 53) including a first extruded portion (55) extruding toward the top cover; and
a replaceable insert (20) including a second recess (21), the replaceable insert being disposed at least in part between the top cover and the bottom plate (see Fig. 3), wherein the first extruded portion is disposed at least in part in the second recess (see Fig. 3).
2. The belt buckle according to claim 1, further comprising:
a base plate (50), wherein the bottom plate and the replaceable insert are disposed at least in part between the top cover and the base plate (see Figs. 1-3_.
3. The belt buckle according to claim 2, wherein the top cover is assembled with the base plate via a press-fit (product by process).
4. The belt buckle according to claim 3, wherein connection of the press-fit is on a rim (44) of the top cover (product by process).
6. The belt buckle according to claim 1, wherein the bottom plate includes a second extruded portion (55) extruding toward the top cover, the replaceable insert includes a third recess (21), and the second extruded portion is disposed at least in part in the third recess (see Fig. 3).
9. The belt buckle according to claim 1, wherein the top cover, bottom plate, or the replaceable insert is a stamped component (product by process).
10. A belt (100), comprising:  a belt buckle (10) according to claim 1.
As for Claim 11, Johnson discloses a belt buckle (10) comprising:
a top cover (40) including a first recess (42);
a bottom plate (top plate of 53) including a first extruded portion (55) extruding toward the top cover; and
a replaceable insert (20) including a second recess (21), the replaceable insert being disposed at least in part between the top cover and the bottom plate (see Fig. 3), wherein the top cover, the bottom plate, and the replaceable insert are formed as mutually corresponding shapes to form a 3-dimensional shape of the belt buckle (see Figs. 1-3).
12. The belt buckle according to claim 11, further comprising:
a base plate (50), wherein the bottom plate and the replaceable insert are disposed at least in part between the top cover and the base plate (see Figs. 1-3).
13. The belt buckle according to claim 12, wherein the top cover is assembled with the base plate via a press-fit (product by process).
14. The belt buckle according to claim 13, wherein connection of the press-fit is on a rim (44) of the top cover (product by process).
16. The belt buckle according to claim 11, wherein the bottom plate includes a second extruded portion (55) extruding toward the top cover, the replaceable insert includes a third recess (21), and the second extruded portion is disposed at least in part in the third recess (see Fig. 3).
19. The belt buckle according to claim 11, wherein the top cover, bottom plate, or the replaceable insert is a stamped component (product by process).
20. A belt (100), comprising: a belt buckle (10) according to claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent No. 5,979,019).
Johnson discloses the claimed invention except for wherein a shape of the second extruded portion is different from a shape of the first extruded portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have different shapes for the first and second extruded portion, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 5, 7, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677